OO\]O\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
' 28

McGREGOR W. SCOTT l
United States Attorney , F§
KAREN A. ESCOBAR ' ` ’ a 1 iv __
Assistant United States 'Attorney

` 2500 Tulare Street, Suite 4401 NOV 05 2018

Fresno, CA 93721
Telephone: (559) 497-4000
Facsimile: (559) 497-4099

 

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES _DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

SLJ
IN THE MATTER OF THE SEARCH OF: ~ CASE NQ. l:18M00435-SAB
ASSESSOR PARCEL NUMBERS `(APN) 0|85- UNITED STATES’ MOTION TO UNSEAL .

270-007-000, 085-270-003-000, AND 073-400- SEARCH WARRANT APPL-ICATION AND
0_12-000, AND 139851PALM AVENUE, ALL PROPOSED ORDER
IN DOS PALOS, CALIFORNIA

 

 

 

The United States of America, by and through its undersigned counsel, hereby moves to unseal
the search Warrant application in_ this matter, because the basis for sealing no longer exists. The search

warrants have been executed.

Dated: November 5, 2018 _ - McGREGOR W. SCOTT
United States Attorney

By: /s/ KARENA. ESCOBAR

 

KAREN A. ESCOBAR
Assistant United States Attorney

. - O R D _E R
Having considered the foregoing,

IT IS ORDERED THAT the search Warrant application in the above-captioned matter be

unsealed.

 
 
   

DATED:

 

_ l _
S NL A. EdoN\E_/ \
U.s. AGISTRA_TE JUDGE

MOTION TO UNSEAL AND PROPOSED ORDER »

 

